    , ;.          Case 3:20-cr-01104-JLS Document 24 Filed 04/17/20 PageID.26 Page 1 of 2
AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case


                                              UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                         V.                              (For Offenses Committed On or After November I, 1987)
                   JACINTO RNERA-ESCOBAR (1)
                                                                            Case Number:         3 :20-CR-0 1104-JLS

                                                                         Lauren Williams, Federal Defenders
                                                                         Defendant's Attorney
USM Number

• -
THE DEFENDANT:
IZ!        pleaded guilty to count(s)         One of the Information

D          was found guilty on count(s)
           after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                          Count
18: 1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                                                1




     The defendant is sentenced as provided in pages 2 through                     2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                                    is          dismissed on the motion of the United States.

IZ!        Assessment: $100.00-Waived


•          JVT A Assessment* : $

           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI        No fine                   D Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                         Anril 17 2020
                                                                         Date of Imposition of Sentence



                                                                           ON. JANIS L. SAMMARTINO
                                                                         UNITED STATES DISTRICT JUDGE
.    .    .       Case 3:20-cr-01104-JLS Document 24 Filed 04/17/20 PageID.27 Page 2 of 2
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                   JACINTO RIVERA-ESCOBAR (1)                                          Judgment - Page 2 of 2
    CASE NUMBER:                 3 :20-CR-0 1104-JLS

                                                         IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned   for a total term of:
     Time Served




     •        Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •        The court makes the following recommendations to the Bureau of Prisons:




     •        The defendant is remanded to the custody of the United States Marshal.

     •        The defendant must surrender to the United States Marshal for this district:
              •    at                             A.M.             on
                                                                        -------------------
              •    as notified by the United States Marshal.

              The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •        Prisons:
              •    on or before
              •    as notified by the United States Marshal.
              •     as notified by the Probation or Pretrial Services Office.

                                                             RETURN

     I have executed this judgment as follows:
                                                                                to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              Defendant delivered on


     at                                         , with a certified copy of this judgment.
              ------------


                                                                        UNITED STATES MARSHAL



                                           By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      3 :20-CR-0 1104-JLS
